           Case 4:18-cv-06183-JSW Document 38 Filed 12/05/18 Page 1 of 6



 1   Joseph Ostoyich (pro hac vice)
     joseph.ostoyich@bakerbotts.com
 2   BAKER BOTTS LLP
     1299 Pennsylvania Ave., NW
 3   Washington, D.C. 20004
     Telephone: (202) 639-7700
 4   Facsimile: (202) 639-7890
 5   Stuart C. Plunkett (Cal. Bar No. 187971)
     stuart.plunkett@bakerbotts.com
 6   BAKER BOTTS LLP
     101 California Street, Suite 3600
 7   San Francisco, California 94111
     Telephone: (415) 291-6200
 8   Facsimile: (415) 291-6300
 9   Counsel for Patterson Companies, Inc.
10                                    UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12   NATHANIEL DYLAN KRAMER,                                    )
     Individually and on behalf of all others                   )
13   similarly situated,                                        )
                                                                )   Case No. 4:18-cv-06183-JSW
14                    Plaintiff,                                )
                                                                )   DEFENDANTS’ JOINT NOTICE
15           v.                                                 )   OF PENDENCY OF OTHER
                                                                )   ACTION OR PROCEEDING
16   HENRY SCHEIN, INC.; PATTERSON CO., INC.;                   )
     BENCO DENTAL SUPPLY CO.; AND                               )   Honorable Jeffrey S. White
17   UNNAMED CO. CONSPIRATORS.                                  )
                                                                )
18             Defendants.                                      )
                                                                )
19

20           Pursuant to LR 3-13, Defendants Henry Schein, Inc. (“Henry Schein”), Patterson Co., Inc.

21   (“Patterson”) and Benco Dental Supply Co. (“Benco”) state that the following ongoing litigation in

22   federal court involves all or a material part of the same subject matter and also involves all or

23   substantially all of the same defendants at issue here:

24
            •     IQ Dental Supply, Inc. v. Henry Schein, Inc., Patterson Co., Inc., and Benco Dental
25
                  Supply Co., No. 18-00175 (2d Cir.) is an antitrust suit brought by a purported competitor
26
                  of defendants, alleging that defendants conspired to eliminate new competition among
27
                  distributors of dental supplies in violation of the federal Sherman Act and the New Jersey
28

     DEFENDANTS’ JOINT NOTICE OF PENDENCY OF OTHER ACTION
     OR PROCEEDING
                                                            1                   CASE NO. 4:18-CV-06183-JSW
           Case 4:18-cv-06183-JSW Document 38 Filed 12/05/18 Page 2 of 6



 1
                and New York antitrust statutes. Judge Cogan of the Eastern District of New York
 2
                dismissed plaintiff’s claims for lack of standing, and plaintiff appealed. IQ Dental Supply,
 3
                Inc. v. Henry Schein, Inc., 2017 WL 6557482 (E.D.N.Y. Dec. 22, 2017). The Second
 4
                Circuit Court of Appeals heard argument on September 13, 2018. The appeal is pending.
 5
            •   In re Dental Supplies Antitrust Litig., No. 1:16-cv-00696 (E.D.N.Y.) is an antitrust suit
 6
                brought by a purported class of “all persons or entities that directly purchased dental
 7
                supplies and equipment from Henry Schein, Patterson, Benco, or Burkhart [Dental
 8
                Supply] or any combination thereof . . .” Second Consolidated Class Action Complaint
 9
                (Dkt. No. 116). The plaintiffs allege that defendants conspired to eliminate new entry into
10
                the U.S. market for dental equipment and supplies and to maintain inflated prices for
11
                dental supplies in violation of the federal Sherman Act. The putative class action, in
12
                which extensive fact and expert discovery has taken place, is assigned to Judge Cogan.
13
                The parties have agreed to resolve the lawsuit and a motion for preliminary approval of
14
                the proposed class settlement is pending. (Dkt. Nos. 308-310).
15
            •   SourceOne Dental, Inc. v. Patterson Cos., Inc. and Benco Dental Supply Co., No. 15-cv-
16
                5440 (E.D.N.Y.) is an antitrust suit brought by a purported competitor of defendants (as
17
                well as of Henry Schein, which previously settled this action), alleging that defendants
18
                conspired to eliminate new competition among distributors of dental supplies in violation
19
                of the federal Sherman Act and the Arizona and New York antitrust statutes. Plaintiff also
20
                has asserted claims for tortious interference, civil conspiracy, and aiding and abetting.
21
                This case is assigned to Judge Cogan. The parties have completed extensive fact and
22
                expert discovery.       On April 10, 2018, Judge Cogan denied defendants’ motions for
23
                summary judgment as to plaintiff’s Sherman Act claim, damages claim, and certain state
24
                law claims. The Court granted defendant’s motion for summary judgment as to the aiding
25
                and abetting claim. Trial is scheduled to commence on April 29, 2019.
26
            •   Archer and White Sales, Inc. v. Henry Schein, Inc., Danaher Corp., Instrumentarium
27
                Dental Inc., Dental Equip. LLC, Kavo Dental Tech., LLC, and Dental Imaging Techs.
28

     DEFENDANTS’ JOINT NOTICE OF PENDENCY OF OTHER ACTION
     OR PROCEEDING
                                                            2                    CASE NO. 4:18-CV-06183-JSW
           Case 4:18-cv-06183-JSW Document 38 Filed 12/05/18 Page 3 of 6



 1
                Corp., No. 16-41674 (5th Cir.), cert granted 138 S.Ct. 2678, No. 17-1272, is an antitrust
 2
                suit brought by a purported supplier of dental supplies and equipment. Plaintiff alleges
 3
                that Henry Schein, Patterson, Benco, and Burkhart conspired together and with their
 4
                common suppliers to fix prices and eliminate plaintiff from the U.S. market for dental
 5
                equipment and supplies in violation of the federal Sherman Act and Texas antitrust statute.
 6
                Argument was heard on October 29, 2018. The issue of whether defendants can enforce
 7
                arbitration of these claims is currently before the United States Supreme Court.
 8

 9           The actions before Judge Cogan are closely related to the action filed in this Court. They all

10   involve common defendants Henry Schein, Patterson, and Benco. The underlying allegations are

11   also largely the same. As in the other pending cases, Plaintiff alleges that Henry Schein, Patterson,

12   and Benco control large portions of the market for distribution of dental supplies. And, as in the

13   other pending actions, Plaintiff alleges that defendants conspired to fix the prices for those supplies

14   at an inflated level and to eliminate the same competition. The only difference between this case and

15   the other pending actions is that Plaintiff brings his purported class action under California’s

16   antitrust and unfair competition statutes. The underlying subject matter is the same.

17           Defendants do not intend to seek transfer pursuant to 28 U.S.C. § 1407 (Multi District

18   Litigation Procedures). Defendants believe that if this matter proceeds to discovery following

19   motions to dismiss, discovery can be streamlined given the substantial discovery on the same subject

20   matter that has already taken place in the related cases. Adopting procedures to streamline discovery

21   in this matter would potentially avoid conflicts, conserve resources, and promote an efficient

22   determination of this case.

23

24

25

26

27

28

     DEFENDANTS’ JOINT NOTICE OF PENDENCY OF OTHER ACTION
     OR PROCEEDING
                                                            3                  CASE NO. 4:18-CV-06183-JSW
           Case 4:18-cv-06183-JSW Document 38 Filed 12/05/18 Page 4 of 6



 1   Dated: December 5, 2018                                Respectfully submitted,
 2

 3   s/ Kimberly Arouh                                      /s/ Stuart C. Plunkett
     Howard D. Scher (pro hac vice)                         Joseph Ostoyich (pro hac vice)
 4   howard.scher@bipc.com                                  joseph.ostoyich@bakerbotts.com
     Samantha L. Southall (pro hac vice)                    BAKER BOTTS LLP
 5   samantha.southall@bipc.com                             1299 Pennsylvania Ave., NW
     Thomas P. Manning (pro hac vice)                       Washington, D.C. 20004
 6   thomas.manning@bipc.com                                Telephone: (202) 639-7700
     BUCHANAN INGERSOLL & ROONEY PC                         Facsimile: (202)639-7890
 7   Two Liberty Place
     50 S. 16th Street, Suite 3200                          Stuart C. Plunkett (SBN 187971)
 8   Philadelphia, PA 19102-2555                            stuart.plunkett@bakerbotts.com
     Telephone: (215) 665-8700                              BAKER BOTTS LLP
 9
     Facsimile: (215) 665-8760                              101 California Street, Suite 3600
10                                                          San Francisco, CA 94111
     Kimberly Arouh (SBN 163285)                            Telephone: (415) 291-6204
11   kimberly.arouh@bipc.com                                Facsimile: (415) 291-6300
     BUCHANAN INGERSOLL & ROONEY PC
12   One America Plaza                                      Counsel for Patterson Companies, Inc.
     600 West Broadway, Suite 110
13   San Diego, CA 92101                                    /s/ Eliot A. Adelson
     Telephone: (619) 239-8700                              Barack S. Echols (pro hac vice)
14   Facsimile: (619) 702-3898                              barack.echols@kirkland.com
                                                            KIRKLAND & ELLIS LLP
15   Counsel for Benco Dental Supply Co.                    300 North LaSalle
16                                                          Chicago, IL 60654
                                                            Telephone: (312) 862-3144
17                                                          Facsimile: (312) 862-2200

18                                                          Eliot A. Adelson (SBN 205284)
                                                            eliot.adelson@kirkland.com
19                                                          KIRKLAND & ELLIS LLP
                                                            555 California Street
20                                                          San Francisco, CA 94104
                                                            Telephone: (415) 439-1413
21                                                          Facsimile: (415) 439-1500
22
                                                            Counsel for Henry Schein, Inc
23

24

25

26

27

28

     DEFENDANTS’ JOINT NOTICE OF PENDENCY OF OTHER ACTION
     OR PROCEEDING
                                                            4                         CASE NO. 4:18-CV-06183-JSW
           Case 4:18-cv-06183-JSW Document 38 Filed 12/05/18 Page 5 of 6



 1                                         CERTIFICATE OF SERVICE
 2           I certify that on December 5, 2018, I caused a copy of this Notice of Pendency of Other
 3
     Action or Proceeding to be served on all counsel of record via the Court’s Electronic Filing system.
 4

 5   Dated: December 5, 2018                                /s/ Stuart C. Plunkett
                                                            Joseph Ostoyich (pro hac vice)
 6                                                          joseph.ostoyich@bakerbotts.com
                                                            BAKER BOTTS LLP
 7                                                          1299 Pennsylvania Ave., NW
 8                                                          Washington, D.C. 20004
                                                            Telephone: (202) 639-7700
 9                                                          Facsimile: (202)639-7890

10                                                          Stuart C. Plunkett (SBN 187971)
                                                            stuart.plunkett@bakerbotts.com
11                                                          BAKER BOTTS LLP
                                                            101 California Street, Suite 3600
12                                                          San Francisco, CA 94111
                                                            Telephone: (415) 291-6204
13                                                          Facsimile: (415) 291-6300
14
                                                            Counsel for Patterson Companies, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ JOINT NOTICE OF PENDENCY OF OTHER ACTION
     OR PROCEEDING
                                                            5                         CASE NO. 4:18-CV-06183-JSW
           Case 4:18-cv-06183-JSW Document 38 Filed 12/05/18 Page 6 of 6



 1                                                  ATTESTATION
 2           I hereby attest that I have obtained concurrence of the above noted signatories as indicated by
 3   a “conformed” signature (/s/) within this e-filed document.
 4

 5
     Dated: December 5, 2018                                By: /s/ Stuart C. Plunkett
 6                                                          Joseph Ostoyich (pro hac vice)
                                                            joseph.ostoyich@bakerbotts.com
 7                                                          BAKER BOTTS LLP
                                                            1299 Pennsylvania Ave., NW
 8                                                          Washington, D.C. 20004
                                                            Telephone: (202) 639-7700
 9
                                                            Facsimile: (202)639-7890
10
                                                            Stuart C. Plunkett (SBN 187971)
11                                                          stuart.plunkett@bakerbotts.com
                                                            BAKER BOTTS LLP
12                                                          101 California Street, Suite 3600
                                                            San Francisco, CA 94111
13                                                          Telephone: (415) 291-6204
                                                            Facsimile: (415) 291-6300
14
                                                            Counsel for Patterson Companies, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ JOINT NOTICE OF PENDENCY OF OTHER ACTION
     OR PROCEEDING
                                                            6                         CASE NO. 4:18-CV-06183-JSW
